DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed October 27, 2021. Claims 1-11 and 13-20 are pending.  

Allowable Subject Matter
Claims 1-11 and 13-20 now renumbered 1-19  are allowed.
The closest prior art of record is Agnihotram et al. (US2020/0105014) hereafter referred to as Agnihotram in view of Hsieh et al (Pub No.: 2018/0144466). Agnihotram discloses a system for patient positioning, comprising: (Agnihotram Abstract discloses a pose detection system for detecting the pose of a subject, from an image. Detecting the pose of a subject is a form of positioning. The subject may be a patient), at least one storage device including a set of instructions; (paragraph 0067 discloses a computer readable storage medium where instructions may be stored); and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: acquiring image data relating to a patient holding a posture (paragraph 0025-0026 discloses capturing an image frame of the subject/patient for pose detection.), identifying at least one interest point of the patient from the image data using an interest point detection model (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame), acquiring a plurality of patient models, (paragraph 0037 discloses computing a plurality of predetermined feature descriptors, which are the patient models of interest) each patient model representing a reference patient holding a reference posture, and including at least one reference interest point of the referent patient and a reference representation of the reference posture; (paragraph 0037 discloses a plurality of predetermined feature descriptors, which are the patient models of interest disclosed in the claim, which are a form of feature vector that is computed based off of, and therefore includes, nodal points as disclosed in paragraph 0029. Paragraph 0037 further discloses the predetermined feature descriptors and a corresponding pose label are computed and stored for each possible pose, and therefore each feature descriptor represents a reference patient holding a reference pose from which the descriptor is computed. Paragraphs 0017-0021 disclosed obtaining an input reference image and identifying the nodal points of determining, based on a comparison between the at least one interest point of the patient (Paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points) and the at least one reference interest point in each of the plurality of patient models, a representation of the posture of the patient (This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. (See paragraph 0102 of spec for justification)). 	However, Agnihotram does not expressly disclose the interest point detection model being a trained machine learning model; the reference representation of the reference posture being a quantitative expression that describes the reference posture and the representation of the posture being a quantitative expression that describes the posture. 
 	Hsieh, in analogous art, discloses an improved deep learning for image acquisition including the interest point detection model being a trained machine learning model (first deep learning network that has been trained – see [p][0004]); the reference representation of the reference posture being a quantitative expression that describes the reference posture (note that the output is usable data – see [p][0090]) and the representation of the posture being a quantitative expression that describes the posture (note that the output is usable data – see [p][0090]).
 	Note the discussion above; none of the cited references disclose wherein the interest point detection model is generated by: generating a posture representation determination model by training a preliminary model using training samples according to a machine learning algorithm, the posture representation determination model being used to receive first image data of a first subject and output a representation of a posture of the first subject based on the first image data: and designating a portion of the posture representation determination model as the interest point detection model, the interest point detection model being used to receive second image data of a second subject and output interest points of the second subject based on the second image data.
 	The present method improves over the prior art by training the preliminary model using the training samples using one or more iterations. For each training sample corresponding to a sample patient, each current iteration of the one or more iterations may include identifying a plurality of first candidate interest points of the corresponding sample patient from the corresponding sample image data using the preliminary model in the current iteration, generating transformed image data of the corresponding sample patient holding a second posture by transforming the posture of the corresponding sample patient from the first posture to the second posture, and identifying a plurality of second candidate interest points of the corresponding sample 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        November 3, 2021